Citation Nr: 0519375	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  01-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral pes planus, currently evaluated as 30 
percent disabling. 

2.  Entitlement to an effective date earlier than January 18, 
2002, for the award of service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


REMAND

The veteran served on active duty from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO continued a 30 percent 
evaluation assigned to service-connected bilateral pes 
planus.  This appeal also stems from a June 2003 rating 
decision, wherein the RO granted service connection for 
hypertension and a 10 percent disability rating was 
established as of January 28, 2002.

In his notice of disagreement, received by the RO in June 
2004, the veteran disagreed with the January 28, 2002 
effective date for the award of service connection for 
hypertension.  At that time, the veteran stated that clear 
and unmistakable error (CUE) had been committed by the RO in 
denying his claim for an effective date earlier than January 
28, 2002 for the award of service connection for 
hypertension.  Thereafter, by a September 2004 rating action, 
the RO found clear and unmistakable error in the June 2003 
rating decision and established an effective date of January 
18, 2002 for the award of service connection for 
hypertension.  

During a May 2005 hearing before the undersigned Veterans Law 
Judge at the Board in Washington, D.C., the veteran's 
representative argued, among other things, that the appellant 
had previously filed claims of service connection for 
hypertension in February 1972 and May 1976.  The 
representative maintained that the RO committed CUE in its 
February 1972 and March 1979 rating decisions, wherein 
service connection for a heart disability was denied.  In 
this regard, the veteran's representative stated that in 
making their determinations in February 1972 and March 1979, 
the RO relied on an incomplete claims file and did not 
provide the appellant with a VA examination to ascertain the 
etiology of hypertension that had been shown as early as 
1971.  The Board notes that the allegations of CUE have not 
been adjudicated by the RO.  This is significant because the 
claim of CUE can affect the outcome of the claim for an 
earlier effective date.  Consequently, that issue should be 
addressed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Because the RO has not yet been given opportunity to address 
the CUE question, a remand for this purpose is required.

Further, with regard to the CUE claim, the RO should advise 
the veteran of the specificity required to make a valid 
claim.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Finally, the veteran's service-connected bilateral pes planus 
is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2004).  Under that code, a 30 percent evaluation 
is warranted for severe bilateral acquired flat foot; 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  Pronounced 
pes planus; marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, warrants a 50 
percent rating, if the impairment is bilateral.  38 C.F.R. 
§ 4.71a, 
Diagnostic Code 5276 (2004).  In this case, the January 2004 
VA orthopedic examination report does not completely address 
the aforementioned rating criteria.  Another examination is 
therefore required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the requirements to present a valid claim 
of CUE with respect to the February 1972 
and March 1979 rating decisions.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected bilateral pes 
planus since January 2004.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  The veteran 
should be given an opportunity to obtain 
them.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the severity of his service-
connected bilateral pes planus.  The 
claims files and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to determine all 
current manifestations associated with 
the veteran's bilateral pes planus and to 
comment on its severity.  Specifically, 
the examiner should address whether the 
veteran has pronounced symptoms such as 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement or severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  A complete rationale for all 
opinions expressed must be provided.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement for 
an increased rating for service-connected 
bilateral pes planus.  The RO should also 
readjudicate the issue of entitlement to 
an effective date earlier than January 
18, 2002 for the award of service 
connection for hypertension, including 
the question of CUE in the February 1972 
and March 1979 rating decisions.  All 
evidence of record should be considered, 
including the evidence received during 
the May 2005 hearing.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

